J-S75024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTIAN D. LEACH-OLIVAREZ                :
                                               :
                       Appellant               :   No. 605 WDA 2017

             Appeal from the Judgment of Sentence June 27, 2016
            In the Court of Common Pleas of Westmoreland County
             Criminal Division at No(s): CP-65-CR-0003669-2014


BEFORE: SHOGAN, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                                      FILED MAY 3, 2018

       Christian D. Leach-Olivarez appeals from the judgment of sentence

imposed June 27, 2016, in the Westmoreland County Court of Common Pleas,

made final by the denial of post-sentence motions on September 28, 2016,

and the trial court’s March 24, 2017, determination that he is a sexually violent

predator (“SVP”).1 On April 6, 2016, a jury convicted Leach-Olivarez of two

counts of statutory sexual assault, two counts of involuntary deviate sexual

intercourse, unlawful contact with a minor, two counts of aggravated indecent

assault, corruption of minors, interference with custody of children, concealing

whereabouts of a child, two counts of indecent assault, and obstructing


____________________________________________


1  See Sexual Offenders Registration and Notification Act (“SORNA”), 42
Pa.C.S. §§ 9799.10-9799.41.
J-S75024-17


administration of law or other law enforcement.2 The trial court sentenced

Leach-Olivarez to an aggregate term of 26½ to 53 years’ incarceration.

Contemporaneous with this appeal, Leach-Olivarez’s counsel has filed a

petition to withdraw from representation and an Anders brief. See Anders

v. California, 386 U.S. 738 (1967); Commonwealth v. McClendon, 434
A.2d 1185 (Pa. 1981). The three issues addressed in the Anders brief are:

(1) whether the court erred in admitting evidence of Leach-Olivarez’s prior

convictions; (2) whether the court erred in denying his request to introduce

evidence of a subsequent sexual encounter involving the victim; and (3)

whether the court erred in determining he is an SVP. For the reasons below,

we affirm in part and reverse in part. Moreover, we deny counsel’s petition

to withdraw, and remand for further proceedings.

       When counsel files a petition to withdraw and accompanying Anders

brief, we must first examine the request to withdraw before addressing any of

the substantive issues raised on appeal. See Commonwealth v. Bennett,

124 A.3d 327, 330 (Pa. Super. 2015). Here, our review of the record reveals

counsel has substantially complied with the requirements for withdrawal

outlined in Anders, supra, and its progeny. Specifically, counsel requested

permission to withdraw based upon his determination that the appeal is


____________________________________________


2   18 Pa.C.S. §§ 3122.1(b), 3123(a)(7), 6318(a)(1),             3125(a)(8),
6301(a)(1)(ii), 2904(a), 2909(a), 3126(a)(8), and 5101.



                                           -2-
J-S75024-17


“wholly frivolous,”3 filed an Anders brief pursuant to the dictates of

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009), furnished a

copy of the Anders brief to Leach-Olivarez and advised Leach-Olivarez of his

right to retain new counsel or proceed pro se.            See Commonwealth v.

Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en banc). Moreover, our

review of the record reveals no correspondence from Leach-Olivarez

supplementing the Anders brief. Accordingly, we will proceed to examine the

record and make an independent determination of whether the appeal is

wholly frivolous. See Commonwealth v. Flowers, 113 A.3d 1246, 1248

(Pa. Super. 2015).

        The trial court has authored a comprehensive Pa.R.A.P. 1925(a) opinion

fully setting forth the factual and procedural history of this matter. See Trial

Court Opinion, 6/12/2017, at 1-10.             Therefore, we need not restate them

herein. Because Leach-Olivarez has not filed a pro se brief or a counseled

brief with new privately retained counsel, we will review this appeal on the

basis of the issues raised in the Anders brief:

        A. Did the trial court err when it granted the Commonwealth’s
           request to use [Leach-Olivarez]’s prior convictions pursuant to
           Pa.R.Cr.P. 404?

        B. Did the trial court err when it denied [Leach-Olivarez]’s request
           to introduce evidence of separate sexual encounter involving
           the minor female and a third party?



____________________________________________


3   See Petition to Withdraw as Counsel, 9/8/2017, at ¶ 7.

                                           -3-
J-S75024-17


       C. Did the trial court [err] in its determination that [Leach-
          Olivarez] should be classified as a Sexually Violent Predator?

Anders Brief at 4.

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Rita Donovan

Hathaway, we conclude Leach-Olivarez’s first two issues merit no relief. The

trial court opinion comprehensively discusses and properly disposes of those

two questions presented.          See Trial Court Opinion, 6/12/2017, at 10-22

(concluding: (1) Leach-Olivarez’s prior convictions were admissible under the

common scheme or plan exception to the hearsay rule where the “factual

similarities between the         two    aforementioned cases   are   striking   and

disturbing,”4 Leach-Olivarez was still on parole for those prior convictions

when he committed the present offenses, “the prior offenses clearly

represent[ed] a ‘signature of the same perpetrator,’”5 and the highly probative

nature of the evidence outweighed any prejudicial effect; and (2) evidence

concerning a subsequent sexual encounter involving the victim and a third

party at Leach-Olivarez’s house was not admissible because it was not

relevant to the case at hand since it had no bearing on Leach-Olivarez’s guilt


____________________________________________


4   Trial Court Opinion, 6/12/2017, at 14. In both cases, Leach-Olivarez
befriended the mother of the 13-year-old victim and then, after meeting the
victim, he would text message the child and the nature of those messages
subsequently turned sexual in content. Leach-Olivarez would then meet with
the child, alone, and engage in sexual contact.

5   Id. at 15.

                                           -4-
J-S75024-17


as admission of such evidence did not make it more or less likely that he

engaged in sexual intercourse with the victim, the victim’s blood was found

on furniture in Leach-Olivarez’s living room where she specifically stated the

sexual encounters between herself and Leach-Olivarez occurred, and the

Commonwealth did not introduce forensic evidence from the couch where the

alleged assault by the third-party occurred6). Accordingly, we affirm those two

issues on the basis of the trial court opinion.

       Next, we turn to Leach-Olivarez’s challenge to his SVP designation. See

Leach-Olivarez’s Brief at 12-14. Prior to analyzing this issue, we sua sponte

discuss the impact of the recent decisions in Commonwealth v. Muniz, 164
A.3d 1189 (Pa. 2017), and Commonwealth v. Butler, 173 A.3d 1212 (Pa.

Super. 2017).7 First, on July 17, 2017, the Pennsylvania Supreme Court held

in Muniz, supra, that SORNA’s registration provisions constitute punishment,

and, therefore, the retroactive application of those provisions violates the ex

post facto clauses of the federal and Pennsylvania constitutions. Thereafter,

on October 31, 2017, a panel of this Court, in Butler, supra, recognized that

“Muniz was a sea change in the longstanding law of this Commonwealth as it


____________________________________________


6  The court also found the admission of the evidence at issue “would only
serve to confuse the jury and divert its attention from the instant case.” Id.
at 17.

7  “[T]he general rule in Pennsylvania is to apply the law in effect at the time
of the appellate decision.” Commonwealth v. Housman, 986 A.2d 822, 840
(Pa. 2009).


                                           -5-
J-S75024-17


determined that the registration requirements under SORNA are not civil in

nature but a criminal punishment.” Id. at 1215. As such, the panel concluded

the statutory mechanism for designating a defendant as an SVP set forth in

42 Pa.C.S. § 9799.24(e)(3), which permits a trial court to make the

determination based upon clear and convincing evidence, was “constitutionally

flawed” pursuant to the United States Supreme Court’s decisions in Alleyne

v. United States, 570 U.S. 99 (2013),8 and Apprendi v. New Jersey, 530
U.S. 466 (2000).9 Accordingly, the Butler panel held: “[T]rial courts cannot

designate convicted defendants SVPs (nor may they hold SVP hearings) until

our General Assembly enacts a constitutional designation mechanism.”

Butler, supra, 173 A.3d at 1218. Therefore, the panel vacated the order

designating the defendant as an SVP, and remanded the case to the trial court

to determine his proper registration period pursuant to 42 Pa.C.S. §§ 9799.14

and 9799.15. See id.




____________________________________________


8 See Alleyne, supra (any fact that increases the mandatory minimum
sentence of a crime is an element that must be submitted to a jury and proved
beyond a reasonable doubt).

9 See Apprendi, supra (any fact, other than a prior conviction, that increases
the penalty of a crime beyond the statutory maximum must be submitted to
a jury and proved beyond a reasonable doubt).




                                           -6-
J-S75024-17


       The decision in Butler compels the same result here.10 Accordingly, we

are constrained to reverse the trial court’s March 24, 2017, sentencing order

finding that Leach-Olivarez is an SVP as such a determination is no longer

valid. Therefore, we remand for the sole purpose of having the trial court

issue the appropriate notice under 42 Pa.C.S § 9799.23 as to Leach-Olivarez’s

registration requirements. Butler, 173 A.3d at 1218. Furthermore, we need

not address the issue Leach-Olivarez raised on appeal, which challenged the

sufficiency of his SVP designation.

       Consequently, we deny counsel’s petition to withdraw because this

appeal is not wholly frivolous. See Commonwealth v. Tukhi, 149 A.3d 881,

889 (Pa. Super. 2016) (denying counsel’s petition to withdraw when




____________________________________________


10 While we acknowledge Leach-Olivarez did not raise the issue of Butler’s
application to his case, we are guided by the following:

       Generally, issues not raised before the trial court are waived for
       appellate purposes. Pa.R.A.P. 302(a). Similarly, this Court
       generally may not reverse, modify, or vacate an order or
       judgment of sentence for a reason not raised by the parties. See
       Johnson v. Lansdale Borough, 146 A.3d 696, 709 (Pa. 2016)
       (citations omitted). Notwithstanding these general rules, “[a]
       challenge to the legality of a particular sentence may be reviewed
       by any court on direct appeal; it need not be preserved in the
       lower courts to be reviewable and may even be raised by an
       appellate court sua sponte.” Commonwealth v. Batts, 163 A.3d
410, 434 (Pa. 2017) (citation omitted).

Butler, 173 A.3d at 1214. With respect to legality of sentencing questions,
our standard of review is de novo and our scope of review is plenary. See
Commonwealth v. Nero, 58 A.3d 802, 805 (Pa. Super. 2012).

                                           -7-
J-S75024-17


“independent review of the record reveals a potentially non-frivolous issue not

raised by counsel”).

      March 24, 2017, SVP order reversed. Judgment of sentence affirmed in

all other respects. Petition to withdraw as counsel denied. Case remanded

for further proceedings. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/2018




                                     -8-